Proceeding pursuant to article 78 to review a determination of the respondent Superintendent of the Sing Sing Correctional Facility dated November 29, 1996, which, after a hearing, found the petitioner guilty of violating institutional rules prohibiting smuggling and possessing stolen property, and imposed a penalty.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, without costs or disbursements.
Contrary to the petitioner’s contention, the respondent’s determination is supported by substantial evidence in the record including the hearing testimony of an eyewitness and the inmate misbehavior report prepared shortly after the occurrence (see, Matter of Scott v Coughlin, 231 AD2d 727).
There is no merit to the petitioner’s further contention that his confinement pending the disciplinary hearing was in violation of 7 NYCRR 251-5.1 (a).
The petitioner’s remaining contention is without merit. Bracken, J. P., Copertino, Santucci, Florio and McGinity, JJ., concur.